Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 – 21, 24 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.
This action is in response to the communication filed on 6/15/21.
All objections and rejections not set forth below have been withdrawn.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 – 5, 7 – 15, 17 – 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajadurai, US 2016/0205550 A1.

Regarding claim 1, Rajadurai discloses:
receiving, at a network element, a message from a management entity (e.g. Rajadurai, par. 160).  Herein, a “network element” (i.e. which may be interpreted as one of either a UE or AuC) may receive a “message” (i.e. either an AMF comprising a network access class identifier or a data request message comprising a radio access class identifier) from a “management entity” [i.e. eNodeB/local EPC]).
determining, at the network element, a class of a radio network to which the management entity belongs (e.g. Rajadurai, par. 160, 79-88, 90, 91, 99, 100).  Herein, either the UE or AuC may use the received message to identify the access class of the radio network supported by the IOPs enabled “management entity” (i.e. eNodeB/local EPC).
selecting a function for generating an authentication key based on the determined class (e.g. Rajadurai, par. 61, 67, 160, 172; fig. 8a).  Herein, either a UE or AuC may use the specific access class to determine an AKA function for generating authentication credentials (such as authentication vectors [i.e. AV] and AUTN).    
and generating the authentication key using the selected function (e.g. Rajadurai, par. 160, 161).  Herein, either the UE or AuC generates the “authentication key” (for example, but not limited to, an AV or AUTN). 

Regarding claim 2, Rajadurai discloses:
wherein the class of the radio network is determined based on a network identifier of the radio network included in the message (e.g. Rajadurai, par. 160, 79 - 88). 

Regarding claim 3, Rajadurai discloses:
wherein the class of the radio network includes at least a first class of a standard radio network (e.g. Rajadurai, par. 80) and a second class of at least one local radio network (e.g. Rajadurai, par. 81-87). 

Regarding claim 4, Rajadurai discloses:
wherein the management entity is a macro management entity of the standard radio network  or a local management entity of a local radio network including an isolated radio network (e.g. Rajadurai, par. 6-8; fig. 1a:104, 106, 108). Herein, the eNodeB may operate in either a standard, “macro” mode or a special, “local” mode.  Thus, the “management entity” may be either a macro management entity or local management entity.

Regarding claim 5, Rajadurai discloses:
wherein the authentication key for the first class of radio network and for each of the at least one second class of the local radio network is generated using a different function (e.g. Rajadurai, fig. 8a, 8b).  The examiner notes that the different and distinctly  

Regarding claim 7, Rajadurai discloses:
wherein the network element is a user equipment, and the message received from the management entity is a user authentication request (e.g. Rajadurai, par. 158, 160, 164, 165). 

Regarding claim 8, Rajadurai discloses:
wherein the user authentication request includes an authentication token generated by a server (e.g. “local EPC”), and the method further comprises constructing an authentication response based on the generated authentication key and the authentication token, and transmitting the constructed authentication response to the management entity (e.g. Rajadurai, par. 57, 161). 


Regarding claim 9, Rajadurai discloses:
wherein the management entity compares the authentication response with an expected authentication response generated by the server (e.g. Rajadurai, par. 57, 160).


wherein a communication between the user equipment and the management entity is prohibited, if the authentication response received from the user equipment and the expected authentication response generated by the server do not coincide. (e.g. Rajadurai, par. 153, 154, 181-185 – successful authentication is required).

Regarding claims 11 – 15, 17 – 21 and 24, they are apparatus and program claims essentially corresponding to the above claims, and they are rejected, at least for the same reasons.  Furthermore, regarding claim 11, Rajadurai discloses:
An apparatus for use in a network element, comprising: at least one processor, and at least one memory for storing instructions to be executed by the processor (e.g. Rajadurai, par. 231-233).  

Response to Arguments

Applicant's arguments filed 6/15/21 have been fully considered but they are not persuasive.

Applicant argues or alleges essentially that:
…
Applicant submits that certain embodiments of the invention achieve distinct advantages that are not provided by Rajadurai. For instance, some embodiments may enable a local EPC to ask a macro HSS for AVs to be used in an isolated LTE networks mode. Rajadurai fails to 
…
(Remarks, pg. 10)

Examiner respectfully responds:
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant argues or alleges essentially that:
…
Applicant respectfully submits that Rajadurai fails to disclose or suggest all of the elements of the claims. For example, Rajadurai fails to disclose or suggest:
•    determining, at the network element, a class of a radio network to which the management entity belongs; and
…
Rajadurai discloses that the access classes are classes of a user equipment, not of a radio network as recited in the claims. Furthermore, paragraph [0109] of Rajadurai discloses that in addition to Access Class, an ATTACH request message may also include an international mobile subscriber identity (IMSI), capability of UE 102, an international mobile equipment identity (IMEI), and a closed subscriber group (CSG) cell ID. These are all attributes of a user equipment, not a radio network.
e.g. one KDF for isolated LTE networks for public safety and another KDF for commercial uses. Thus, a “class of a radio network” may include those for public safety and commercial uses in a radio network. However, the “Access Classes” disclosed in paragraphs [0092]-[0098] of Rajadurai are classes corresponding only with UE 102, not system 100 nor EPC 108.
…
(Remarks, pg. 11, 12)

Examiner respectfully responds:
The examiner respectfully disagrees, at least, for any one of the following reasons.  
First, the examiner notes that the “class” of the UE and the “class” of the radio network must be the same in order for the UE and radio network to interoperate.  Thus, the applicant’s allegation that the determination of the “class” is only of the UE and not the radio network is mistaken and unpersuasive.
Second, as admitted by the applicant, the determined classes are that of isolated LTE networks, such as for public safety and commercial use networks.  Rajadurai clearly teaches this feature, wherein the determination of the “access class” is the determination of different classes of isolated LTE networks, including that of normal (i.e.  “commercial”) and emergency classes (e.g. Rajadurai, Abstract; par. 79-87).

Applicant argues or alleges essentially that:
…
to which the management entity belongs. Thus, using the example disclosed on page 14, lines 12-16 of the specification, a local MME may send a request for authentication vectors (AVs), including an SN ID of an IOPS network to which the local MME belongs. In contrast, Rajadurai discloses that either eNodeB 102 or local EPC 108 indicates an Access Class to UE 102 for generating or verifying an authentication vector (AV). As explained above, Access Classes of Rajadurai are classes of UE 102 (not a radio network); however, the indication of the Access Classes does not even indicate that UE 102 belongs to EPC 108, or any other relationship. The indication merely enables UE 102 generate or verify AVs. A person of skill in the art would therefore understand that Rajadurai therefore fails to disclose or suggest a class of a radio network to which the management entity belongs.
…
(Remarks, pg. 12)

Examiner respectfully responds:
The examiner respectfully disagrees, at least, for the reasons already noted of record.  The examiner again notes that the UE, radio network, and management entity of the radio network must all belong to the same class in order to interoperate.  Thus, determining the class of the radio network clearly comprises determining the class of network to which the management entity belongs.  Thus, the applicant’s allegation that the determination of the “class” is only of the class of UE and not the class of radio network to which the management entity belongs is mistaken and unpersuasive.
Second, as admitted by the applicant, the determined classes are that of isolated LTE networks, such as for public safety and commercial use networks.  Rajadurai 

Applicant argues or alleges essentially that:
…
Applicant respectfully submits that Rajadurai fails to disclose or suggest all of the elements of the claims. For example, Rajadurai fails to disclose or suggest:
…
•    selecting a function for generating an authentication key based on the determined class.
…
(Remarks, pg. 11, 12)

Examiner respectfully responds:
The examiner respectfully notes that the applicant’s arguments appear to be based upon the above arguments noted to be unpersuasive, and are accordingly found to be unpersuasive, at least, for the same reasons.  



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY L WILLIAMS/           Primary Examiner, Art Unit 2495